  Case: 1:19-cv-06734 Document #: 166 Filed: 12/20/19 Page 1 of 3 PageID #:1033




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


In re Delta Dental Antitrust )
Litigation                   )
                             )
                             ) No.19 C 6734
____________________________ )
                             )

                                     ORDER

     Defendants’ motion to stay proceedings pending a ruling by

the Judicial Panel on Multidistrict Litigation is denied. This

antitrust case began with the filing of several very similar cases

in this district on October 11, 2019, of which the lowest-numbered

case was assigned to me. Additional cases were filed soon after.

On November 8, 2019, I granted plaintiffs’ unopposed motion for

reassignment of these cases to me, having found that they satisfied

the requirements of Local Rule 40.4. At the hearing on the motion

to reassign, the parties agreed that plaintiff’s counsel would

file a consolidated amended complaint (“CAC”) within two weeks of

the reassignment. Plaintiffs’ counsel also reported that they had

agreed on a proposed interim case leadership structure and had

prepared a proposed initial case management order to be filed after

conferring with defense counsel.

     The related cases were reassigned on November 12, 2019, and

on November 25, 2019, I entered plaintiffs’ proposed initial case
  Case: 1:19-cv-06734 Document #: 166 Filed: 12/20/19 Page 2 of 3 PageID #:1033




management order. Under that order, I appointed interim lead

counsel, ordered the filing of the CAC, gave defendants sixty days

to answer or otherwise plead, and set dates for responses and

replies, as necessary. The order included direction as to an

expected proposed confidentiality order, electronically stored

information, initial discovery and preservation of evidence, as

well as the admission of additional counsel. Plaintiffs filed the

CAC on November 26, 2019. Defendants’ responsive pleading is due

on January 26, 2020.

     Defendants’ motion to stay argues that if the current schedule

in this court is not put on hold pending the creation of an MDL—

which no one disputes is the likely outcome—they will be prejudiced

by having to answer the growing number of complaints filed in other

jurisdictions. They agree that the earliest hearing date before

the JPML is likely to be March 26, 2020, but they speculate that

the Panel will rule within a few weeks thereafter. It seems to me,

however, that defendants underestimate the possibility that a

decision    by   the   Panel   may   take   longer     than   expected,    while

overestimating the likelihood that they will suffer any material

prejudice   if   this   case    proceeds    in   the   meantime.     Defendants

represented at the hearing that several plaintiffs in the newly

filed cases have indicated that they will agree to a stay of those

cases, but only if this case is stayed. Regardless of whether the



                                       2
     Case: 1:19-cv-06734 Document #: 166 Filed: 12/20/19 Page 3 of 3 PageID #:1033




plaintiffs in those cases agree to a stay, the likelihood that

defendants will actually be required to answer or otherwise plead

in     those   cases    is   minimal,    much   less    that   they    will   begin

discovery.

                                        ENTER ORDER:




                                        __________________________

                                                 Elaine E. Bucklo
                                         United States District Judge

Dated: December 20, 2019




                                          3
